El Juez Asociado Seño» Hutchison,
emitió la opinión del tribunal.
Eafael Porrata Doria instó pleito contra la Caribbean Casualty Co. para recobrar $1,000. La demandada admitió una deuda de $100, y después de otras admisiones y negacio-nes interpuso reconvención por $481.17. La contestación so-licitaba se dictara sentencia a favor de la demandada por $381.17. La corte de distrito, ójespués de celebrar juicio sobre los méritos del caso, declaró que los lieclios eran tales como los alegó la demandada, y dictó sentencia de acuerdo con la solicitud de aquélla de remedio afirmativo.
Las cortes municipales tienen jurisdicción exclusiva “en todos los asuntos civiles.basta la suma de 500 dollars, intereses inclusive.” Compilación, sección 1173; Lowande v. García, 12 D.P.R. 302; Hernández Mena v. Blanco, et al., 22 D.P.R. 773; González v. Rosado, 23 D.P.R. 1; y Pujals Carlo v. Corte de Distrito, 40 D.P.R. 92.
En el caso presente da reconvención se alegó como base para remedio afirmativo — salvo en lo que respecta a los $100 que se admitió deber al demandante — y no en rebaja de los $900 que constituían el remanente de la reclamación del de-mandante. No era “una causa de acción derivada de la tran-sacción aducida en la demanda como fundamento de la re-clamación del demandante, o relacionada con el objeto de la acción.” Emanó de contratos enteramente independientes. La corte de distrito carecía de jurisdicción para conceder a la demandada remedio afirmativo alguno. 1 Bancroft Code Practice, 937, Sección 631; 23 Cal. Jur. 224; 24 R. C. L. 796, Sección 6.

Debe revocarse la sentencia apelada.